Citation Nr: 1105618	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  98-14 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for sinusitis, 
including a stuffy nose, claimed as a result of an undiagnosed 
illness.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a pulmonary 
disorder, including asthma, claimed as a result of an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973 
and from February 1991 to June 1991.  During the latter period, 
he had service in the Southwest Asia Theater of Operations 
associated with his participation in the Persian Gulf War.  The 
Veteran also had service in the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the RO.

The issues on appeal were previously before the Board in June 
2004, March 2007, September 2008 and October 2009.  Each time, 
they were remanded to the VA Appeals Management Center (AMC) for 
additional development to cure an evidentiary and/or procedural 
defect.  Following that development, the AMC confirmed and 
continued the denials of entitlement to service connection for 
sinusitis, including a stuffy nose, and for a pulmonary disorder, 
including asthma, each claimed as the result of an undiagnosed 
illness.


FINDINGS OF FACT

1.  An unappealed March 1993 rating decision denied service 
connection for sinusitis; the Veteran was notified of the denial 
and his appellate rights by letter dated in April 1993 and he did 
not initiate an appeal.  

2.  None of the evidence received subsequent to the March 1993 
rating decision which denied service connection for sinusitis 
bears directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  An unappealed September 1995 rating decision denied service 
connection for a pulmonary condition; the Veteran was notified of 
the denial and his appellate rights by letter dated the same 
month and he did not initiate an appeal.  

4.  None of the evidence received subsequent to the September 
1995 rating decision which denied service connection for a 
pulmonary condition bears directly and substantially upon the 
specific matter under consideration, is neither cumulative nor 
redundant, and which by itself or in connection with the evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision which denied service 
connection for sinusitis is final.  38 U.S.C.A. 7105(c) (West 
2002).

2.  None of the evidence received since the March 1993 rating 
decision which denied service connection for sinusitis is new and 
material, and the Veteran's claim for that benefit has not been 
reopened.  38 U.S.C.A. 5107, 5108, 7105 (West 2002); 38 C.F.R. 
3.156 (2000).

3.  The September 1995 rating decision which denied service 
connection for a pulmonary condition is final.  38 U.S.C.A. 
7105(c) (West 2002).

4.  None of the evidence received since the September 1995 rating 
decision which denied service connection for a pulmonary 
condition is new and material, and the Veteran's claim for that 
benefit has not been reopened.  38 U.S.C.A. 5107, 5108, 7105 
(West 2002); 38 C.F.R. 3.156 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to VA benefits.  Specifically, the discussions in 
June 2004, April 2007 and June 2010 VCAA letters, when read 
together, have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits sought 
and adjudicated by this claim.   See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate his claims, what types of evidence VA would attempt 
to obtain, and what evidence was his responsibility to obtain in 
the June 2004, April 2007 and June 2010 VCAA letters and was 
provided with notice of the types of evidence necessary to 
establish an effective date or a disability evaluation for the 
issue on appeal in the April 2007 and June 2010 VCAA letters.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence-evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service- connection 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for the 
benefit sought.  The appellant was provided with proper notice as 
required by Kent in the VCAA letters when read together.  
Furthermore, the Board notes the Veteran is represented by a 
national veteran's service organization and in an October 2009 
letter, the representative references the pertinent criteria 
governing attempts to reopen claims subject to prior final 
denials.  The October 2009 letter demonstrates actual knowledge 
of the requirements to reopen claims.  This knowledge is imputed 
to the Veteran via his representative.  

In this case, the RO's decisions came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the VCAA 
notice in this case was harmless error for the reasons specified 
below.  Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claims and the Veteran 
has had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claims decided herein has been accomplished and 
that adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  As set forth below, the claims are not being 
reopened as the Board has determined that new and material 
evidence has not been received to reopen the claims.  Thus, no 
examinations are necessary.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(providing that the duty to provide a VA medical examination 
applies only if new and material evidence is presented or 
secured).  The Board finds the requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  No additional pertinent evidence has 
been identified by the appellant as relevant to the issues 
adjudicated by this appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Laws and regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Specific to Persian Gulf War service, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms, to include, but not limited to, 
signs or symptoms involving skin; muscle or joint pain; 
neurologic signs or symptoms; neuropsychologic signs or symptoms; 
sleep disturbances; or gastrointestinal signs or symptoms.  The 
chronic disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and must not be 
attributed to any known clinical disease by history, physical 
examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 
38 C.F.R. § 3.317(d).  The Veteran served in South West Asia from 
October 1990 to April 1991 and qualifies as a Persian Gulf 
veteran.

In changes to the statute, effective March 1, 2002, the term 
"chronic disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, (b) 
a medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
(c) any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  38 
U.S.C.A. § 1117(a)(2)(B).  Effective June 10, 2003, VA 
promulgated revised regulations to, in part, implement these 
statutory changes.  See 68 Fed. Reg. 34539-34543 (June 10, 2003).

For purposes of this section, the term "medically unexplained 
chronic multisymptom illness" means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as fatigue, 
pain, disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  38 
C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

In general, unappealed RO and Board decisions are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Under pertinent law and VA regulations, VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is received since the last final decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Evans v. West, 12 Vet. App. 22 
(1998). 

New and material evidence is defined by regulation.  38 C.F.R. 
3.156.  The Board notes here that the provisions of 38 C.F.R. 
3.156(a) were amended.  However, the amended version is only 
applicable to claims filed on or after August 29, 2001.  The 
change in the regulation therefore does not impact the present 
case as it was filed  prior to August 2001.  

New and material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C F R. 3.156(a) 
(2000); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir 
1998).


Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for sinusitis, 
including a stuffy nose, claimed as a result of an undiagnosed 
illness.

In September 1992, the Veteran submitted a claim, in pertinent 
part, for service connection for acute sinusitis.  In March 1993, 
the RO denied service connection for sinusitis.  The Veteran was 
informed of the March 1993 denial of service connection for 
sinusitis and of his procedural and appellate rights via 
correspondence dated in April 1993.  The Veteran did not appeal 
the denial of service connection for sinusitis and the March 1993 
rating decision became final.  

In December 1997, the RO denied service connection for a frequent 
stuffy nose, sinusitis and swelling of the lymph nodes, claimed 
as due to an undiagnosed illness.  The Veteran has perfected an 
appeal of this rating decision.  

The evidence of record at the time of the March 1993 rating 
decision which denied service connection for sinusitis consists 
of the service treatment records, private clinical records, and a 
report of VA examination.  The RO denied the claim, finding that 
the service treatment records were negative for any evidence of 
sinusitis and the first evidence of the disability was dated 
subsequent to the Veteran's military service.  The RO noted that, 
subsequent to the Veteran's return from active duty, he was seen 
at a private facility in 1992 for complaints of a sore throat and 
sinus drainage.  Physical examination revealed that the chest was 
clear and there was no dyspepsia.  

The non-duplicative evidence added to the record subsequent to 
the March 1993 rating decision which denied service connection 
for sinusitis consists of VA medical records, reports of VA 
examinations, and statements from the Veteran and his 
representative.  

The report of a September 1994 Persian Gulf registry examination 
was received.  The Veteran complained of a frequent stuffy nose 
and swollen eyes.  Physical examination did not reveal a stuffy 
nose.  No pertinent diagnosis was made.  While this evidence is 
new, it is not material.  It does not indicate, in any way, that 
the Veteran has sinusitis or nasal symptomatology which was 
etiologically linked to the Veteran's active duty service.  
Furthermore, it does not provide pertinent evidence to support a 
claim of an undiagnosed illness.  The record actually weighs 
against the claim.  While the Veteran reported alleged 
symptomatology he experienced, physical examination by a health 
care professional failed to document any evidence of the 
disability.  

A VA examination of the nose and throat was conducted in October 
1997.  The diagnosis was that there was no evidence of any 
abnormality of the nose and throat with the exception of the 
absence of tonsils.  This evidence is new but not material.  It 
actually weighs against the claim as it indicates that the 
Veteran did not have any pertinent objective symptomatology at 
the time of the October 1997 VA examination.  

In September 1997, the Veteran sought treatment from VA for 
mucous buildup in the throat.  The pertinent assessment was 
throat mucous likely from sinuses.  The Veteran's active duty 
service was not mentioned and no opinion as to the etiology of 
the disability was provided.  The Board finds this evidence does 
not satisfy the definition of new and material evidence.  The 
Court has held that additional evidence, which consists of 
records of post service treatment that do not indicate in any way 
that a condition is service connected, is not new and material.  
Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The statements from the Veteran and his representative are not 
new and material.  The fact that the Veteran was alleging he had 
a sinus problem which was due to active duty was of record at the 
time of the prior final denial.  This evidence is duplicative of 
evidence of record at the time of the prior final denial.  

The Board finds that the evidence received subsequent to the 
March 1993 rating decision which denied service connection for 
sinusitis does not bear directly and substantially upon the issue 
on appeal and, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  As 
new and material evidence has not been received, the Veteran's 
claim of entitlement to service connection for sinusitis has not 
been reopened.


Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for a pulmonary 
disorder, including asthma, claimed as a result of an undiagnosed 
illness.

In November 1994, the Veteran submitted a claim, in pertinent 
part, for service connection for asthma.  In September 1995, the 
RO denied service connection for a pulmonary condition to include 
as due to an undiagnosed illness.  The Veteran was informed of 
the denial of service connection for a pulmonary condition and of 
his procedural and appellate rights via correspondence dated in 
September 1995.  The Veteran did not appeal the denial of service 
connection for a pulmonary condition and the September 1995 
rating decision is final.  

In December 1997, the RO again denied service connection for a 
pulmonary condition, including asthma, claimed as due to an 
undiagnosed illness.  The Veteran has perfected an appeal of this 
rating decision.  

The evidence of record at the time of the September 1995 rating 
decision which denied service connection for a pulmonary 
condition consists of VA medical records, reports of VA 
examinations, and statements from the Veteran and his 
representative.  

The report of a September 1994 Persian Gulf registry examination 
was received.  The Veteran reported that he had had dyspepsia and 
wheezing for two years.  He denied a history of asthma.  He had 
bronchitis as a child and smoked but had not done so in 11 years.  
The pertinent impression was dyspepsia/asthma.  A chest X-ray was 
normal.  The Veteran's active duty service was not reported and 
the indicated symptomatology began subsequent to the Veteran's 
active duty service.  While this evidence is new it is not 
material.  The Court has held that additional evidence, which 
consists of records of post service treatment that do not 
indicate in any way that a condition is service connected, is not 
new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

A VA lungs examination was conducted in October 1997.  The 
examiner determined that the Veteran did not have any pulmonary 
disease at the time of the examination.  This evidence actually 
weighs against the claim as it indicates that the Veteran did not 
have any pertinent symptomatology or even a diagnosis at that 
time.  The evidence is new but not material.  

The statements from the Veteran and his representative are not 
new and material.  The fact that the Veteran was alleging he had 
pulmonary problems which were due to active duty was of record at 
the time of the prior final denial.  The evidence is not new and 
material.  

The Board finds that the evidence received subsequent to the 
September 1995 rating decision which denied service connection 
for a pulmonary condition does not bear directly and 
substantially upon the issue on appeal and, by itself or in 
connection with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  As new and material evidence has not 
been received, the veteran's claim of service connection for a 
pulmonary disorder has not been reopened.

						(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


